Title: To James Madison from Richard Rush, 10 September 1815
From: Rush, Richard
To: Madison, James


                    
                        Sir.
                        Washington September 10. 1815.
                    
                    The several measures indicated in your letter of the 5th of this month, have been carried into effect, or are in train to be so.
                    I hesitated whether a certified copy of the proclamation should be transmitted from the department of state to Mr onis. Nothing had been said about it, and I know the peculiarity under which he exercises his functions. I should greatly have prefered an intimation of your wish upon the point, but that, in the event of its being affirmative, the transmission would have lost its chief value in being anticipated so many days by the newspaper publication. Upon the whole, not seeing that the measure could bring after it any harm, whilst its omission might possibly have left room for punctilious exception, I thought it safest that it should be done.
                    
                    The Spanish deputy, Mr Gual, had left town before I received your last letter. But the opportunity had presented itself of meeting in part one of its ideas beforehand. At the period of his arrival here, the reports of preparation for a hostile movement from Louisiana were known to me though less specifically, and in shapes less authentic, than afterwards. It was at his first interview with me on the 26th of August, while I was throwing unequivocal discouragement upon his anxious wishes for the convoy, that I used the occasion to allude hypothetically to these reports; and, admitting their foundation in any sufficient extent, to add, that they would impose a duty upon the public magistracy from which no option could dispense it. I here brought into view the explicit scope and provisions of the act of congress of the 5th of June, 1794. I was happy to think that he acquiesced in a suitable manner in what was said, and the course of the conversation will, I trust, have had some tendency to explain to him in their just lights the steps which he will since have seen adopted.
                    While the nutral path and that of the law were plain, the cause he represents certainly demanded, by the strongest motives, all that could reconcile and assuage in the manner of marking it down to him.
                    Mr Serurier took occasion to mention to me a few days ago that he should soon relinquish his diplomatic station. That on the confirmation of all the late news he had written to that effect to the new government, and would only remain until a successor could come over, unless by leaving the affairs of that mission in the temporary hands of Mr Roth, an opportunity to depart might be still earlier afforded him. I took the liberty to advert to the personal regret with which I thought I hazarded nothing in saying you would receive the knowledge of his determination. He feels, with great and evident sensibility, the calamities of his country. With great respect, I have the honor to be your obedient servant
                    
                        
                            Richard Rush
                        
                    
                